                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case           5:19-cv-00743-CJC (GJS)                                    Date      November 18,
 No.                                                                                 2019
 Title          Erica Galvan v. Nancy Berryhill



 Present:                   Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                                 N/A
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                    None present                                           None present

 Proceedings:            (IN CHAMBERS) Order To Show Cause Re: Failure To Effect
                         Service Of Process

       On April 26, 2019, the Court issued its Initial Case Management Order [Dkt. 7,
“ICMO”]. The ICMO expressly advised Plaintiff that she was required to effect service
of process on the Defendant as required under the specified provisions of the Federal
Rules of Civil Procedure and the Code of Federal Regulations, and moreover, described
for Plaintiff exactly what she needed to do. [ICMO ¶ IV.A.] In addition, the ICMO
ordered Plaintiff to file a proof of service within 30 days, showing that service of process
had been effected, and cautioned Plaintiff that “[f]ailure to comply with this section may
result in dismissal.” [Id.]

      Plaintiff did not file the required proof of service and there is no evidence that
Defendant has been served with process. The time for effecting service of process
expired in late July 2019. See Fed. R. Civ. P. 4(m).1 Plaintiff has not requested an
extension of the Rule 4(m) deadline or otherwise communicated with the Court since the

         1
                Rule 4(m) provides that, if service of the summons and complaint is not made upon a
defendant within 90 days of filing the complaint, federal district courts have the authority to sua sponte
dismiss an action without prejudice, after notice to the plaintiff. If, however, a plaintiff shows good
cause for the failure to serve the complaint within that time frame, the Court must extend the time for
accomplishing service. Id.; see also Muhammed v. Department of Treasury, 1998 WL 986245, at *3
(C.D. Cal. Nov. 19, 1998). The burden of establishing good cause is on the plaintiff. Id., at *4.


                                                                                         Initials of preparer __efc__
CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                        Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case           5:19-cv-00743-CJC (GJS)                          Date    November 18,
 No.                                                                     2019
 Title          Erica Galvan v. Nancy Berryhill

Complaint was filed on April 23, 2019. Thus, it is unclear that Plaintiff intends to
prosecute this action.

       Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action should
not be dismissed due to her failure to take the necessary steps to effect service of process.
If Plaintiff wishes this action to proceed, then by no later than December 2, 2019, she
shall file a response to this Order, in which she must: request an extension of the Rule
4(m) period; explain why she has not complied with the ICMO and her obligation under
Rule 4(m) to effect service of process on a timely basis; and establish good cause for her
conduct and any requested extension of the Rule 4(m) deadline.

      Plaintiff is cautioned that, absent a timely response from her establishing good
cause, the Court will recommend that this action be dismissed under Rule 4(m).

         IT IS SO ORDERED.




                                                                             Initials of preparer __efc__
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                Page 2 of 2
